Case 1:20-mj-12714-UA Document 3 Filed 12/01/20 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X
UNITED STATES OF AMERICA, NSENT ED BY
TELE CONFERENCE
-against-
se ce 0)
aa IZFIY
Shaun Cave A& MAS
Defendant(s).
x
~ ~ ~
Defendant Shan awe. a hereby voluntarily consents to

 

participate in the following proceeding via_~“videoconferencing or? teleconferencing:

_¢- Initiat Appearance Before a judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

w4 Bail/Detention Hearing

_%~ Conference Before a Judicial Officer

| (Cul, boar’ SS

Defenda Signature Defendant’s Counsel's Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Shaw, Cart a Stove LNiee

Print Defendant’s Name Print Counsel's Name

 

This proceeding was conducted by reliable video or telephone conferencing technology.

4 afl A (2.

U.S, District Judge/U.S. Magistrate Judge

 

 
